Case: 20-10325      Document: 00515711716         Page: 1     Date Filed: 01/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 19, 2021
                                  No. 20-10325
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Robert Allen Vestal,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 5:19-CR-107-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Robert Allen Vestal appeals his 48-month sentence following his
   guilty plea conviction for distribution and possession with intent to distribute
   methamphetamine. He contends that the district court’s upward variance
   from the guidelines imprisonment range of 30 to 37 months was substantively


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10325      Document: 00515711716           Page: 2    Date Filed: 01/19/2021




                                     No. 20-10325


   unreasonable because it failed to fully account for the fact that he possessed
   only a small quantity of drugs. And he argues that the district court
   compounded its error by unreasonably ordering the sentence to run
   consecutively to his six-year state sentence for a separate drug offense.
   However, the district court considered the factors listed in 18 U.S.C. § 3553
   and relied on aggravating circumstances—including Vestal’s recidivism, that
   prior more lenient sentences failed to deter his conduct, and that he
   committed the instant offense while on bail for a state drug offense—in
   arriving at its selected sentence. Vestal does not show that the district court
   failed to consider a factor that should have received significant weight, gave
   significant weight to an improper factor, or made a clear error of judgment in
   balancing the sentencing factors. See United States v. Fraga, 704 F.3d 432,
   440-41 (5th Cir. 2013). Accordingly, he fails to demonstrate that his sentence
   was substantively unreasonable.
          AFFIRMED. The case is REMANDED for the limited purpose of
   correcting the clerical errors in the written statement of reasons, which does
   not reflect the total offense level or guidelines range calculated by the district
   court. See Fed. R. Crim. P. 36.




                                           2